DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendments
Applicant's amendments and remarks, filed 12/20/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-18 and 48-56, are currently under examination. Claims 54-56 are new claims.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The Applicants claim priority as a continuation of application of application Ser. No. 14/678,444, filed on 04/03/2015, which is now abandoned, which is a continuation-in-part of application Ser. No. 12/749,861, filed on 03/30/2010, which is now a patent 9002427. This application claims priority on U.S. Application Ser. No. 61/164,772 filed 03/30/2009.
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 11/05/2020 and 01/04/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Withdrawn Objections/Rejections
The objection of claim 53 is withdrawn in view of the Applicant’s argument (on page 7) and/or amendments.

Response to Arguments
Applicant’s responses and arguments filed 03/15/2021 regarding double patenting and claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the double patenting rejection, the Applicant delayed the response to it. Therefore, the double patenting rejection is maintained.
Regarding claim rejections under 35 U.S.C. 103, Applicant appears to argue by presenting arguments directed to one reference at the time.
In response, since each of the applicant's arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (on page 8) that Tupin does not teach “determining a change in the dielectric or spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy” since Tupin does not recite “dielectric” within his disclosure.
In response, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For this argument, the examiner notes that the limitation recites “a change in the dielectric or spatial configuration” with the term “or” wherein the examiner relied upon Tupin to teach the determination of “a change in the spatial configuration of portions of a lung of a patient” with the use of a UWB radar for assessing the respiratory rate ([0001], [0037]) from the lung motion with the “reflection signal representing motions within the patient” (claim 13) as for determining the heart rate and respiratory rate wherein nd ¶) “the dielectric coefficient of a pulmonary tissue may be monitored by tracking a differential measurement calculated based on the reflection from the interface between the lung and the heart during the systolic and diastolic phases of the cardiac cycle”, therefore showing that Saroka is also teaching “determining a change in the dielectric or spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy” but directed to the dielectric changes as claimed. Additionally, the examiner has also noted that Saroka is also teaching the same limitation since Saroka as discussed above is using a small antenna/sensor placed on the patient to irradiate with EM waves the thorax and lung tissues (Fig. 1 antenna in 100), and directed as example to the interface between the heart and the lung (p.30 2nd ¶), therefore interrogating a portion of the lungs smaller than the total volume of the lung. Therefore, the combination of Tupin and Saroka teach “determining a change in the dielectric or spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy”.
Applicant argues (on page 8) the Tupin does not teach the transmit and receive antenna in contact with the patient.

Applicant argues (on page 8) that Tupin does not teach the “interrogation volume in a portion of a lung smaller that the lung”. 
In response, the examiner has considered Tupin to focus that the EM beam to different range of depth in successive sequential EM exposure ([0040]) “For range gate mode as illustrated in FIG. 5a, the digitized values are organized as a series of contiguous values obtained at a fixed depth, providing information on relative changes within the body for a specific depth. When the depth or range gate setting is changed, a new series of contiguous values is produced. For range finder mode as illustrated in FIG. 5b, the digitized values are organized as a series of values obtained for a monotonically increasing depth or range”) which has been interpreted as focusing the EM beam to different volumes or portion of the lungs, therefore to portion of the lung smaller than the total volume of the lungs in order to measure different reflections. Additionally, the examiner has also noted that Saroka is also teaching the same limitation since Saroka as discussed above is using a small antenna/sensor placed on the patient to irradiate with EM waves the thorax and lung tissues (Fig. 1 antenna in 100), and directed as example to the interface between the heart and the lungs, therefore interrogating a portion of the lungs smaller than the total volume of the lung. 
Applicant argues (on page 8) that Tupin does not teach the “sensing unit to examine an interrogation volume in a portion of a lung smaller than the lung and to resolve a change in reflected signals, and to resolve a change in reflected signals that is functionally related to a change in respiratory volume and/or fluid content in the portion of the lung”, since the interrogation a different depths does not necessary suggest that different portions are interrogated..
In response, as discussed above regarding the same limitation, the examiner reported Tupin as teaching in [0040] “For range gate mode as illustrated in FIG. 5a, the digitized values are organized as a series of contiguous values obtained at a fixed depth, providing information on relative changes within the body for a specific depth. When the depth or range gate setting is 
Applicant argues (on page 8-9) that Tupin does not teach “an ultra wide-band (UWB) medical radar transceiver configured to transmit UWB electromagnetic energy towards the portion of lung and to receive reflections of the UWB electromagnetic energy that are reflected back towards the UWB medical radar transceiver after encountering the portion of lung”.
In response, the examiner has shown that Tupin teaches a UWB medical radar transceiver (Fig. 1) with antenna 4 for transmitting signals as 4a using transmitter 3 and receiving signals as 4b reflected by the patient 10 using receiver 6 encountering portion of the lung as discussed above.
Applicant argues (on page 9) that Tupin does not teach “a circuit configured to capture the reflections and process the characteristics of a complex series of time-varying reflections to extract mechanical activity and/or fluid levels in a portion of the lung”.
In response, the examiner has considered that Tupin teaches a circuit in Fig.1 with receiver to capture the reflection signals 4b sensed by the antenna 4 with a signal processor 8 processing the signals which are electromagnetic waves as time-varying reflections as analyzed as clarified in [0081] on time-series analysis by the processor with the extractor (Fig.4 42)  time-varying reflections to extract mechanical activity and/or fluid levels in a portion of the lung wherein both Tupin and Saroka in combination teach the interrogation region as being a portion of the lung smaller than the lung itself.
After presenting the Saroka reference, Applicant argues (on page 9) that Saroka does not teach “determining a change in spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy”.
In response, the examiner already addressed this argument above with Tupin teaching that limitation “determining a change in spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy” while Saroka teaches “determining a change in dielectric configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy” while noting that the preamble of the independent recites “the apparatus for determining changes in dielectric or spatial configuration of a portion of a patient's lungs by interrogating the different portions of the lungs with electromagnetic energy” with the alternative or. Additionally, these limitations are not given patentable weight as a recitation directed to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus. Applicant is reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2112 (Section III) and MPEP 2114.
Applicant argues (on page 9) that Saroka does not teach “wherein the sensing unit is configured to examine an interrogation volume in a portion of a lung smaller than the lung, and to resolve a change in reflected signals, and to resolve a change in reflected signals that is functionally related to a change in respiratory volume and/or fluid content in the portion of the lung”.
a portion of a lung smaller than the lung, and to resolve a change in reflected signals, and to resolve a change in reflected signals that is functionally related to a change in respiratory volume and/or fluid content in the portion of the lung”, therefore the examiner is presenting the same response for this argument.
Applicant argues (on page 10) that Saroka does not teach “a circuit configured to capture the reflections and process the characteristics of a complex series of time-varying reflections to extract mechanical activity and/or fluid levels in a portion of the lung”.
In response, as discussed above for Tupin not teaching the same limitation, the examiner relied upon the combination of Tupin and Saroka to teach that limitation “a circuit configured to capture the reflections and process the characteristics of a complex series of time-varying reflections to extract mechanical activity and/or fluid levels in a portion of the lung”, therefore the examiner is presenting the same response for this argument. 
Applicant presents (on pages 10-11) the description of what the claim 1 is directed to in order to clarify the claim language.
In response, the examiner has interpreted the claims using the broadest reasonable interpretation according the best practice of the Office for the interpretation of each claims and considers the interpretation of the claims as proper.
Applicant argues (on page 11) that the dependent claims 2, 7, 9 and 50 as dependent on claim 1, are allowable due to their dependency and due to arguments presented above.
In response, the examiner has presented the responses as above to the Applicant arguments for claim 1, considers the same responses as applicable to the dependent claims 2, 7, 9 and 50.
Applicant summarized (on page 11) the limitations for independent claim 10 and argues with the same arguments as being applicable as for claim 1. 

Applicant argues (on pages 11-12) regarding the dependent claims 11-16, 18 and 51 on claim 10, and claim 8 dependent on claim 1, claim 17 dependent on claim 10, claims 48-49 as dependent on claim 1, claim 52 as dependent on claim 1,  claim 53 as dependent on class 1, these claims are allowable due to their dependency and due the Arguments presented above.
In response, the examiner has presented the responses as above to the Applicant arguments for claim 10 as being the same than for claim 1, and considers that the same responses as applicable to the dependent claims 11-16, 18 and 51, claim 8, claim 17, claims 48-49, 52 and 53.
Therefore, the Applicant’ arguments have been found not persuasive and the examiner will maintain the claim rejections under 35 U.S.C. 103.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18, 50-51, 54, 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008).
Regarding claims 1 and 10, Tupin teaches an apparatus for determining a change in [...the dielectric or...] spatial configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy (Title, abstract :depth of interest within comprising: a transmit and receive antenna ([0021] and Fig.1 #4 antenna for transmitting #4a and receiving #4b RF/microwave signals) [...to be brought into contact against the patient ...]. 
However, Saroka teaches within the same field of endeavor (monitoring tissue of a user using electromagnetic waves/radiation with a wearable device, Title and abstract, and Background “microwave imaging” as applied to tissue such as the user lung p.30 2nd ¶ “the dielectric coefficient of a pulmonary tissue may be monitored by tracking a differential measurement calculated based on the reflection from the interface between the lung and the heart during the systolic and diastolic phases of the cardiac cycle” with application to the dielectric change in the lung p.30 4th ¶) therefore teaching an apparatus for determining a change in the dielectric [...or spatial...] configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy.  Additionally, Saroka teaches the contact of the antenna (p.6 last ¶ wide band antenna with the wearable device in contact with the user’s body p.16 2nd ¶) as sensor for acquiring the electromagnetic signals reflected by the body of the nd ¶ with EM transceivers for transmitting EM waves towards the thorax of the user and capturing reflections of thereof from an area of interest such as pulmonary tissues and p.30 2nd-3rd ¶ Reflections from the heart through the lung are changed, in phase and/or amplitude, during a systole diastole cardiac cycle. In some embodiments of the present invention, these reflections are used to evaluate a fluid content in a monitored pulmonary tissue.) therefore reading on the antenna being brought in contact against the patient, as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin with an apparatus for determining a change in the dielectric [...or spatial...] configuration of portions of a lung of a patient by interrogating the portions of the lung with electromagnetic energy and with the antenna to be brought in contact against the patient, since one of ordinary skill in the art would recognize that using a device such a microwave applicator for transmitting and receiving reflected signals  for analyzing the change in dielectric configuration of portions of an internal organ of a patient was known in the art and  placing the radiation probe in contact with the skin/surface of the patient was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved method for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶).
Tupin additionally teaches also at least one sensing unit configured to resolve a change in reflected signals, wherein said sensing unit is configured to resolve a change in reflected signals (Fig.1 the whole set of circuits behind the antenna including  an extractor ([0041]-0043]) of variety of data transformed with an ADC Into digital form (Fig.1) followed by a reducer ([0044]-[0046]) for averaging and optimizing the reflection data which at least reads on resolving the reflection data into some analyzed data and converting the time domain data into frequency domain data with a transformer ([0047]-[0053]) towards an estimator ([0054]-0056]) to wherein the sensing unit is configured to examine an interrogation volume [..of a portion of a lung...]  smaller than the lung ([0037] UWB radar directed to one or more depths of interest for the lungs rates which implicitly suggests interrogation volume smaller than a lung according to the interrogated depth with using multiple MIR [0040] at two different points on a patient's chest, with focusing depth of the UWB beam is directed to a specific region for accessing a particular physiological data ([0024] “the depth within the body that correspond to the area for which physiological data is to be extracted”) such as for lung or heart (abstract and [0037] lung and cardiac rates). Additionally, Tupin teaches the depth of the focused beam within the body and the choice of the data filter are dependent on the physiological process being measured (abstract [0065]) with the use of commonly known frequency spectral analysis and filtering analysis to extract physiological parameters such as pulmonary rates and/or cardiac rates, wherein the beam is directed to different depths within the body of the patient wherein the body of the patient has been interpreted as part of the whole body (Fig.1 whole patient body) since it known in the art that the electromagnetic beam is modulated by the movement of the internal organs as discussed above and the depth can be adjusted in order to optimize the measurement therefore to interact with the organ presenting the maximum time variation for optimal frequency spectral analysis and filtering (abstract), and to resolve a change in reflected signals (Fig.1 controller 1 for controlling an extractor ([0041]-0043]) of variety of data transformed with an ADC Into digital form (Fig.1) followed by a reducer ([0044]-[0046]) for averaging and optimizing the reflection data which at least reads on resolving the reflection data into some analyzed data and converting the time domain data into frequency domain data with a transformer ([0047]-[0053]) towards an estimator ([0054]-0056]) to “derive an approximate value for the physiological process under investigation for each depth of study so that suitable models can be and to resolve a change in reflected signals that is functionally related to a change in respiratory volume and/or fluid content in the portion of the lung (Fig.1 controller 1 for controlling an extractor ([0041]-0043]) of variety of data transformed with an ADC Into digital form (Fig.1) followed by a reducer ([0044]-[0046]) for averaging and optimizing the reflection data which at least reads on resolving the reflection data into some analyzed data and converting the time domain data into frequency domain data with a transformer ([0047]-[0053]) towards an estimator ([0054]-0056]) to “derive an approximate value for the physiological process under investigation for each depth of study so that suitable models can be selected and optimized in the next step and as in Figs.2-6, with changes in signals as in [0021] associated with changes within the body as for the respiratory rates as in [0037], [0039]) with the respiratory rate reading on changes of the volume of the lungs), wherein the at least one sensing unit comprises: an ultra-wide band (UWB) medical radar transceiver configured to transmit UWB electromagnetic energy towards the portion of lung and to receive reflections of the UWB electromagnetic energy that are reflected back towards the UWB medical radar transceiver after encountering the portion of lung (abstract “depths of interest within a patient” “dynamically adjusted to optimize the physiological signals desired” utilizing frequency spectrum analysis and modern filtering techniques” and [0037] device using UWB radar for sensing respiratory rates implicit motion of the lungs as directed to portions of the lungs utilizing an antenna, Fig.1 transceiver with transmitter 3 and receiver 6 and associated circuits behind the #4 antenna for transmitting #4a and receiving #4b electromagnetic energy, as a UWB medical transceiver, as in abstract, towards a portion of the lung, as in [0037]); and a circuit configured to capture the reflections (Fig.1 #1, 5-9 based on a round trip time of flight of the reflections from the UWB medical radar transceiver ([0023]-[0024] and Fig.1 #5 use of a time delay circuitry to analyze data as function of depth within the tissue/lung and comparative analysis with time delay to determine depth range); and a circuit configured to capture the reflections (Fig.1 receiver #6) and process the characteristics of a complex series of time-varying reflections (using a circuit (Fig. 1 including transmitter and receiver and ADC and processor) performing the capture of the receiving for a large number of samples at the same depth of the patient tissue and then changing the depth range ([0024]). Tupin teaches also that the receive signal is a train wave (Fig. 1 train 4b) wherein the reducer ([0044]-[0047]) attenuates the static reflections by subtracting the time domain data from an average, which broadly reads on averaging a series of time-varying reflections and processing received signals and [0037] for determining lung rates reading on respiratory rates) to extract mechanical activity and/or fluid levels in a portion of the lung ([0037] lung motion for determining the respiratory rates as mechanical activity of the lung).
Tupin does not explicitly teach to examine an interrogation volume of a portion of a lung smaller than the lung.
Saroka teaches within the same field of endeavor of monitoring body and organ using antenna and electromagnetic waves (Title and abstract) the use of directed electromagnetic waves interrogating a limited portion of a lung smaller than the lung (Fig.7 and Fig.8 and p.53 last ¶ to p.54 1st ¶)  for the purpose of determining the motion of the lung wall as part of the whole lung and the determination of the respiratory rate (p.56 3rd-4th ¶) reading on to examine an interrogation volume of a portion of a lung smaller than the lung. 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin, Tupin’2008 and Saroka to examine an interrogation volume of a portion of a lung smaller than the lung, since one of ordinary skill in the art would recognize that interrogating a portion of the lung wall for assessing nd-4th ¶).
Regarding claim 10, all the limitations of claim 10 are included in the limitations of claim 1 but the limitation “a sensing unit configured to resolve changes of dielectric of a portion of a patient's lung based on respiratory movement”. Tupin and Saroka teach all the limitations of claim 1. Additionally, as previously discussed for claim 1, Saroka teaches the use of the radiation antenna placed in contact with the patient for examining the tissue according to its dielectric properties (p.56 3rd-4th ¶) with Tupin teaching the respiratory motion responses as discussed in claim 1 for the sensing unit changes in the respiratory rates, and with Saroka teaching the measurements as indicative of a dielectric change in the lung such as for evaluating the fluid content within the lung (p.30 4th (p.56 3rd-4th ¶) therefore the combination of Tupin and Saroka teaches all the claimed limitations of claim 10.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin and Saroka with a sensing unit configured to resolve changes of dielectric of a portion of a patient's lung based on respiratory movement, since one of ordinary skill in the art would recognize that analyzing the dielectric changes within a tissue using radiation probe was known in the art, as taught by Saroka and since analyzing lung tissue based on the motion of the lung tissue is also known in the art as taught by Tupin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide a wearable device for monitoring specific suspected lung diseases, as suggested by Saroka (p.44 2nd-4th ¶).

Regarding claims 2 and 11, Tupin teaches the sensing unit is configured for monitoring each portion of the lung simultaneously ([0040] analyzing simultaneously data using a sweeping along the depth axis for the different regions of the lung) and Saroka teaches the same simultaneous acquisition (p.54 last ¶ “Focusing the reception and/or transmission to different areas may isolate the two or more reflections from each other and enable efficient extraction of the physiological phenomenon” with “two or more reflections from different areas are simultaneously, or substantially simultaneously”).
Regarding claims 3 and 12, Tupin teaches the transmitting and receive antenna is configured for applying the electromagnetic energy to a target area (abstract and Fig.1 antenna 4 and for targeting and controlling depths of interest within the patient).
Regarding claims 4 and 13, as discussed for claim 10, Saroka teaches the analysis of the tissue according to the dielectric properties of the tissue therefore as combined with Tupin teachings, the combination of Tupin and Saroka at least suggests the sensing unit is configured to determine changes in the measured dielectric properties of the different portions of the lung from the reflected signals.
Regarding claims 5 and 14, Tupin teaches the processing unit is further configured for characterizing the different portions of the lung separately ([0040] and abstract with the option of using different MIR micropower impulse radars for different portions at different depths of interest therefore for different portions of the lung simultaneously or separately along the time series analysis).
Regarding claims 6 and 15, Tupin teaches the sensing unit is configured to be located external to a body of the patient (Fig.1 #1 and #5-9 outside the patient). 
Regarding claims 7 and 16, as discussed for claims 1 and 10, with Saroka teaching the antenna in contact with the subject, Saroka teaches then the sensing unit with the antenna is nd ¶).
Regarding claims 9 and 18, Tupin and Saroka teach comprising a circuit configured to estimate radio frequency path length using radio frequency time of flight (Tupin  a circuit as in Fig.1 PRF generator using radiofrequency [0020] 2MHz and [0023] teaching the use of delay time or time of flight for the receiving signals originated from specific depths reading on the path length using radio frequency time of flight) with Tupin not teaching and estimate of bulk dielectric. However, Saroka is teaching, as discussed above in claim 1 and claim 10,  analyzing the tissue according to the dielectric of the tissue, reading on the estimate of the bulk dielectric such as for the lung tissue as discussed above, therefore teaching and estimate of bulk dielectric. 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin and Saroka to estimate of bulk dielectric, since one of ordinary skill in the art would recognize that using a device such a microwave applicator for transmitting and receiving reflected signals  for analyzing the change in dielectric configuration of portions of an internal organ of a patient was known in the art and  placing the radiation probe in contact with the skin/surface of the patient was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved method for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶).

Regarding claims 50-51, Tupin does not specifically teach the sensing unit is configured to determine changes in dielectric compositions of the different portions of the lung from the reflected signals, However, as discussed above for claim 1 and 10, Saroka teaches the reflected signals carrying the dielectric variations for the portion of the organs in movement (p.30 2nd-4th ¶) 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin and Saroka with the sensing unit configured to determine changes in dielectric compositions of the different portions of the lung from the reflected signals, since one of ordinary skill in the art would recognize that using a device such a microwave applicator for transmitting and receiving reflected signals  for sensing and analyzing the change in dielectric configuration of portions of an internal organ of a patient was known in the art and placing the radiation probe in contact with the skin/surface of the patient was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved method for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶).
Regarding claim 54, Tupin does not specifically teach the portions of the lung comprise a right upper lobe, a right middle lobe, a right lower lobe, a left upper lobe or a left lower lobe as in claim 54. However, Saroka teaches the placement of the antenna on the lower portion of the left lobe (Fig.1 antenna device 100) to direct the electromagnetic beam to the heart region including the intersection of the heart and lung (p.30 2nd ¶ and Fig.3 and p.28 2nd ¶ with EM transceivers for transmitting EM waves towards the thorax of the user and capturing reflections of thereof from an area of interest such as pulmonary tissues) therefore, teaching the portions of the lung 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin and Saroka with the portions of the lung comprise a right upper lobe, a right middle lobe, a right lower lobe, a left upper lobe or a left lower lobe, since one of ordinary skill in the art would recognize that directing the MIR/UWB electromagnetic beam towards the thorax to the heart and lung/heart interface region to analyze cardiopulmonary data was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved method for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶).
Regarding claim 55, Tupin does not specifically teach to capture changes in a plurality of portions of the lung, further wherein the changes in each of the plurality of portions of the lung are compared. 
However, Saroka teaches within the same field of endeavor to capture changes in a plurality of portions of the lung,.(p.6 “the at least one transducer being configured for intercepting the at least one reflection from a plurality of sub-areas of the internal tissue for improving the resolution of the at least one reflection” and “a plurality of wearable devices” with device 100 in Fig.1, and p.43 last ¶ “the wearable monitoring apparatus is designed to beam different areas of interest of the thorax from different angles. Optionally, the wearable monitoring apparatus includes a number of different antenna elements which are spaced from one another”)  further wherein the changes in each of the plurality of portions of the lung are compared (p.54 3rd ¶ “The improved isolation increases sensitivity to weaker reflections from inner tissues and/or organs, by reducing the reflections received from layers which are in proximity to the transmitting antenna st  “By separately tracking reflections from different sub areas of the monitored tissue and/or organ, noises and disturbances may be separated, for example by detecting similar irregularities in reflections from different tissues” which necessities a minimum of comparison for performing a selection reading for comparing signals from different sub-areas for monitoring spatial signals  when target organ is moving).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin and Saroka to capture changes in a plurality of portions of the lung, further wherein the changes in each of the plurality of portions of the lung are compared, since one of ordinary skill in the art would recognize that acquiring signals for different regions  was known in the art, as taught by Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Saroka both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide an improved method for monitoring bodily organ function during ambulatory displacement of the patient, as suggested by Saroka (p.3 1st ¶).

Claims 8 and 17  are rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008) as applied in claims 1-7, 9-16, 18, 50-51, and further in view of  Hashimshony et al. (USPN 20070179397 A1; Pub.Date 08/02/2007; Fil.Date 02/12/2007).
Tupin and Saroka teach an apparatus and method as set forth above.

Tupin and Saroka do not teach specifically to separate local dielectric properties versus bulk dielectric properties based on round trip time of flight measurements as in claims 8 and 17.
Regarding claims 8 and 17, Hashimshony teaches the analysis of the targeted tissue according to the dielectric properties of the tissue (title and abstract) for the detection of lung cancer therefore of a local tissue presenting an abnormal dielectric property ([0007], [0023] defining the abnormal tissue from the normal surrounding tissue by dielectric characterization [0046]) therefore with Hashimshony teaching or at least suggesting a differential analysis between the dielectric property of the surrounding normal tissue and the local abnormal tissue ([0048] comparison of local dielectric properties with stored normal dielectric property of normal tissue or bulk tissue), reading on to separate local dielectric properties versus bulk dielectric properties based on round trip time of flight measurements as claimed.
 Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin and Saroka to separate local dielectric properties versus bulk dielectric properties based on round trip time of flight measurements, since one of ordinary skill in the art would recognize that differentiating the dielectric properties between normal and abnormal tissues was known in the art, as taught by Hashimshony. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Hashimshony both teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to improve the diagnosis and localization of abnormal tissue such as lung cancer, as suggested by Hashimshony ([0008]).

Claims 48 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et .
Tupin and Saroka teach an apparatus and method as set forth above.
Tupin and Saroka do not specifically teach a targeting element configured to direct a primary signal from the transmit and receive antenna to a focal point with a respiratory chamber as in claim 48.
However, Chang teaches within the similar field of endeavor with a transmission antenna and a receive antenna (Title and abstract) a system and method for controlling the antenna pattern using a beam steering module to direct the transmit signal and to capture the beams from a specific region (Fig. 3 and [0022] antenna 104 and 108 with beamforming module 114) reading on a targeting element configured to direct a primary signal from the transmit and receive antenna to a focal point with a respiratory chamber since as discussed for claim 1 Tupin and Saroka teach already to target walls of specific organs such as heart and lung.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin and Saroka with a targeting element configured to direct a primary signal from the transmit and receive antenna to a focal point with a respiratory chamber, since one of ordinary skill in the art would recognize that using a beamforming module to direct the transmit or receive beam to and from a specific region was known in the art, as taught by Chang and since targeting walls of specific organs such as heart and lung for monitoring was also known in the art as taught by Tupin and Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Chang both teach using electromagnetic radiation and directing beam to specific directions. The motivation would have been to provide a control on the beamforming of the electromagnetic signal being transmitted and being received, as suggested by Chang ([0020]).

Additionally, Chang teaches the steering module is complemented with a location module for controlling the steering module (Fig 3 Beam steering Module 114 and Location Module/Sensor) which reads on the targeting element automatically and continually adjusts the direction of the primary signal using mechanical or electrical means to maintain a consistent view of the respiratory chamber since targeting walls of specific organs such as heart and lung for monitoring was taught by Tupin and Saroka as previously discussed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin and Saroka with the targeting element automatically and continually adjusts the direction of the primary signal using mechanical or electrical means to maintain a consistent view of the respiratory chamber, since one of ordinary skill in the art would recognize that using a beamforming module to direct the transmit or receive beam to and from a specific region with a controlling module for identifying a target region was known in the art, as taught by Chang and since targeting walls of specific organs such as heart and lung for monitoring was also known in the art as taught by Tupin and Saroka. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Chang both teach using electromagnetic radiation and directing beam to specific directions. The motivation would have been to provide a control on the beamforming of the electromagnetic signal being transmitted and being received, as suggested by Chang ([0020]).

Claim 52 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008) as applied in claims 1-7, 9-16, .
Tupin and Saroka teach an apparatus and method as set forth above.
Saroka teaches the use of two sensors placed on the upper torso and on the lower torso to enable collection of data from a plurality of locations (p.44 2nd-4th ¶) for monitoring specific suspected pathologies such as COPD  therefore wherein the data is aggregated to generate an assessment of respiratory performance and to determine a location of any problematic areas or anatomical elements.
Tupin and Saroka do not specifically teach a plurality of sensors positioned on the upper torso of a user as in claim 52.
However, Stauffer teaches the uses of a plurality of microwave applicators for the purpose of diagnostics and monitoring tissues (Title and abstract and Fig.3) wherein some of the antennas of the microwave applicators are placed on the upper torso of the patient (Fig.3 and Fig.8).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Tupin and Saroka with a plurality of sensors positioned on the upper torso of a user, since one of ordinary skill in the art would recognize that placing a plurality of microwave applicators all over the chest of the patient/user was known in the art, as taught by Stauffer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Tupin and Stauffer both teach using electromagnetic radiation and directing beam to specific directions. The motivation would have been to provide a device for monitoring specific disease such as cancer/tumor via dielectric monitoring, as suggested by Stauffer (col.7 5th ¶).

Claim 53 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) i in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008) as applied in claims 1-7, 9-16, .
Tupin and Saroka teach an apparatus and method as set forth above.
Tupin and Saroka do not specifically teach a circuit configures to generating a three-dimensional model of the lungs and a surrounding thoracic and abdominal region that represents a human anatomical structure with associated electrical properties for various tissue types, generating a simulation of respiratory chamber functionality including starting from a respiratory chamber volume corresponding to maximum inflation, simulating a model using a single cycle Gaussian pulse with zero mean as an excitation source and repeating simulations including decreasing the respiratory chamber volume in incremental steps until a minimum respiratory chamber volume is reached, and -5-analyzing resultant data and determining algorithmic adjustments to accurately detect changes in respiratory chamber volume including comparing the received reflections across a range of respiratory chamber volumes to quantify differences and correlations with ranges of the UWB transceiver as in claim 53.
However, Tupin’2008 teaches within the same field of endeavor using UWBMR for imaging (Title and abstract) the development of a process for UWBMR with a Finite Difference Time Domain (FDTD) analysis with 1- the generation and use of 3D anatomical model of the regional tissue of interest and surrounding tissues (p.20 1st ¶ and p.22 4th ¶) reading on a circuit configured for generating a three-dimensional model of the lungs and a surrounding thoracic (model for tissue within the chest); additionally, Tupin’2008 teaches also a method with step 1: generation of the model representing an anatomical structure with associated electrical properties for various tissue types (p.22 bottom page step 1) then generating a simulation of respiratory chamber functionality including starting from a [...respiratory...] chamber volume corresponding to maximum inflation (p.23 step 2-4 with generating a process chamber functionality of the considered organ of the patient including starting from a chamber volume corresponding to normal st ¶ 3D model with p,22 with p.30 1st ¶ with an anatomical model being reconstructed  p.36 1st ¶ accessing a tissue model such a chest model  or other body part model reading on lungs and surrounding thoracic [...and abdominal region...] that represents a human anatomical structure with associated electrical properties for various tissue types; additionally, Tupin teaches the same analysis for either analyzing data as directed to the physiological data for the heart rate than for the lung rate. 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have adapted the system-method made obvious by Tupin and Saroka with the simulation directed to the lung structure and volume such as generating a three-dimensional model of the lungs and a surrounding thoracic [...and abdominal region...] that represents a nd-4th ¶).
Tupin, Saroka and Tupin’2008 as discussed above, teach the model and simulation of the tissue of the lungs and surrounding the thoracic volume; they do not specifically teach or suggest the model/simulation of the neighboring abdominal portion as in claim 53.
However, Caorsi teaches within the same field of endeavor of microwave imaging of internal organs of the user (Title and abstract) that investigating numerically the abdomen of the user using an anatomical model was known in the art as taught by Caorsi (p.1815 col.2 5th-6th ¶ and Fig. 1) with the necessity of using an accurate model (p.1816 col.1 1st ¶) in order to assess the boundary restrictions for the device.
an abdominal region, since one of ordinary skill in the art would recognize that using the method for the analysis and simulation via 3D anatomical model to other internal organs such as abdominal tissues and organs was known in the art in the art as taught by Caorsi as to complete the user anatomical model from the lungs and some portions of the neighbor tissue. One of ordinary skills in the art would have expected that this modification could have been made with predictable results since like Tupin and Saroka and Tupin’2008, Caorsi teach using electromagnetic radiation for assessing the physiological properties of the targeted tissues. The motivation would have been to provide a consolidated method for analyzing the physiological properties for improving the diagnosis and treatment, as suggested by Caorsi (p.1829 co.1). 

Claim 56 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tupin et al. (USPN 20040249257 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Saroka et al. (WO2009031149 A2; Pub.Date 03/12/2009; Fil.Date 09/04/2008) as applied in claims 1-7, 9-16, 18, 50-51, and further in view of  Thompson et al. (USPN 20030083714 A1; Pub.Date 05/01/2003; Fil.Date 10/31/2001) in view of McEwan (USPN 5986600; Pub.Date 11/16/1999; Fil.Date 05/05/1998).
Tupin and Saroka teach an apparatus and method as set forth above.
Tupin and Saroka do not teach specifically calculating a tidal volume based on the change in respiratory volume, wherein the tidal volume is calculated by taking the difference between a maximum respiratory chamber volume and a minimum respiratory chamber volume during each respiratory cycle as in claim 56.
However, Thompson teaches within the same field of endeavor of sensing physiological signals such as respiratory signals (Title, abstract and [0055] “The monitor detects the movement 5,986,600 by McEwan, incorporated by reference in their entireties”) as referred as evidential reference describing a Doppler radar device (McEwan Fig.1) with the definition of the tidal volume for the lungs as being the volume of air moved in and out of the lungs during normal breathing, the teachings of Thompson and McEwan read on calculating a tidal volume based on the change in respiratory volume, wherein the tidal volume is calculated by taking the difference between a maximum respiratory chamber volume and a minimum respiratory chamber volume during each respiratory cycle as claimed. 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have adapted the system-method made obvious by Tupin and Saroka with calculating a tidal volume based on the change in respiratory volume, wherein the tidal volume is calculated by taking the difference between a maximum respiratory chamber volume and a minimum respiratory chamber volume during each respiratory cycle, since one of ordinary skill in the art would recognize that using a Doppler radar sensor for calculating the tidal volume of a subject was known in the art in the art as taught by Thompson using the sensing device of McEwan and since the tidal volume is known in the art to be define as the volume in and out of the lungs during normal breathing, therefore obtained as the difference between the maximum volume of the lung and the minimum volume of the lung during normal breathing. One of ordinary skills in the art would have expected that this modification could have been made with predictable results since like Tupin and Thompson both use electromagnetic wave based antenna to access . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793